NILES, J.—
The law is clear that a deed made to a wife for property purchased with her husband’s money is prima facie a gift to the wife, and does not create a resulting trust in favor of the husband.
Such a resulting trust may, however, be established if sufficient evidence be produced to rebut the contrary presumption and satisfy the court that a resulting trust was intended.
Berry on Trusts, Secs. 137, 143, 146.
Kreps vs. Kreps, 91 Md. 692.
Johnson vs. Johnson, 96 Md. 144.
Seibold vs. Christman, 7 Mo. App. 254.
The facts which are well pleaded in the bill being .admitted by the demurrer in this ease, no question can now arise as to whether the proof is sufficient to overcome the prima facie presumption.
For present purposes the sufficiency of the proof to support the averments of the bill must be conceded, and the only question is whether the allegations of the bill clearly set forth facts from which the law will create a resulting trust.
It seems to this court that this is the effect of these allegations.
The case of Adland vs. Adland, 65 111. 212, cited by counsel for plaintiff, seems to be directly in point.
The demurrer will accordingly be overruled.